Exhibit 10.2

 

EXHIBIT A

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of May 23, 2008 (this “Agreement”), by and among
American Defense Systems, Inc., a Delaware corporation (the “Company”), and the
stockholder listed on the signature page hereto under the heading “Stockholder”
(the “Stockholder”).

 

WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as March 7, 2008 (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) shares of the
Company’s Series A Convertible Preferred Stock (“Preferred Shares”), which
Preferred Shares are convertible into shares of the common stock, par value
$0.001 per share (the “Common Stock”); and (ii) warrants which are exercisable
to purchase shares of Common Stock.

 

WHEREAS, as of the date hereof, the Stockholder owns the number of shares of
Common Stock as set forth on Appendix A hereto; and

 

WHEREAS, as a condition to the willingness of the Investors to enter into that
certain Consent and Agreement of Series A Convertible Preferred Stockholders,
dated as of May 23, 2008 (the “Consent and Agreement”), the Investors have
required that the Stockholder agree, and in order to induce the Investors to
enter into the Consent and Agreement, the Stockholder has agreed, to enter into
this Agreement with respect to all the Common Stock now owned and which may
hereafter be acquired by the Stockholder and any other securities, if any, which
the Stockholder is currently entitled to vote, or after the date hereof, becomes
entitled to vote, at any meeting of stockholders of the Company (the “Other
Securities”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 


ARTICLE I


 


VOTING AGREEMENT OF THE STOCKHOLDER


 


SECTION 1.01.      VOTING AGREEMENT. SUBJECT TO THE LAST SENTENCE OF THIS
SECTION 1.01, THE STOCKHOLDER HEREBY AGREES THAT AT ANY MEETING OF THE
STOCKHOLDERS OF THE COMPANY, HOWEVER CALLED, AND IN ANY ACTION BY WRITTEN
CONSENT OF THE COMPANY’S STOCKHOLDERS, THE STOCKHOLDER SHALL VOTE THE COMMON
STOCK AND THE OTHER SECURITIES:  (A) IN FAVOR OF THE STOCKHOLDER APPROVAL (AS
DEFINED IN THE CONSENT AND AGREEMENT) AS DESCRIBED IN SECTION 4 OF THE CONSENT
AND AGREEMENT; AND (B) AGAINST ANY PROPOSAL OR ANY OTHER CORPORATE ACTION OR
AGREEMENT THAT WOULD RESULT IN A BREACH OF ANY COVENANT, REPRESENTATION OR
WARRANTY OR ANY OTHER OBLIGATION OR AGREEMENT OF THE COMPANY UNDER THE CONSENT
AND AGREEMENT OR WHICH COULD RESULT IN ANY OF THE CONDITIONS TO THE COMPANY’S
OBLIGATIONS UNDER THE CONSENT AND AGREEMENT NOT BEING FULFILLED. THE STOCKHOLDER
ACKNOWLEDGES RECEIPT AND REVIEW OF A COPY OF THE SECURITIES PURCHASE AGREEMENT,
THE CONSENT AND AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS (AS


 

--------------------------------------------------------------------------------



 


DEFINED IN THE SECURITIES PURCHASE AGREEMENT). THE OBLIGATIONS OF THE
STOCKHOLDER UNDER THIS SECTION 1.01 SHALL TERMINATE IMMEDIATELY FOLLOWING THE
OCCURRENCE OF THE STOCKHOLDER APPROVAL.


 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER


 

The Stockholder hereby represents and warrants to each of the Investors as
follows:

 


SECTION 2.01.      AUTHORITY RELATIVE TO THIS AGREEMENT. THE STOCKHOLDER HAS ALL
NECESSARY POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO PERFORM
HIS OR ITS OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE STOCKHOLDER
AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE STOCKHOLDER,
ENFORCEABLE AGAINST THE STOCKHOLDER IN ACCORDANCE WITH ITS TERMS, EXCEPT (A) AS
SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, FRAUDULENT CONVEYANCE, MORATORIUM OR SIMILAR LAWS NOW OR
HEREAFTER IN EFFECT RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF
CREDITORS’ AND OTHER OBLIGEES’ RIGHTS, (B) WHERE THE REMEDY OF SPECIFIC
PERFORMANCE OR OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO CERTAIN
EQUITABLE DEFENSES AND PRINCIPLES AND TO THE DISCRETION OF THE COURT BEFORE
WHICH THE PROCEEDING MAY BE BROUGHT, AND (C) WHERE RIGHTS TO INDEMNITY AND
CONTRIBUTION THEREUNDER MAY BE LIMITED BY APPLICABLE LAW AND PUBLIC POLICY.


 


SECTION 2.02.      NO CONFLICT. (A)  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE STOCKHOLDER DOES NOT, AND THE PERFORMANCE OF THIS AGREEMENT BY
THE STOCKHOLDER SHALL NOT, (I) CONFLICT WITH OR VIOLATE ANY FEDERAL, STATE OR
LOCAL LAW, STATUTE, ORDINANCE, RULE, REGULATION, ORDER, JUDGMENT OR DECREE
APPLICABLE TO ANY STOCKHOLDER OR BY WHICH THE COMMON STOCK OR THE OTHER
SECURITIES OWNED BY THE STOCKHOLDER ARE BOUND OR AFFECTED OR (II) RESULT IN ANY
BREACH OF OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME
OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR RESULT IN THE
CREATION OF A LIEN OR ENCUMBRANCE ON ANY OF THE COMMON STOCK OR THE OTHER
SECURITIES OWNED BY THE STOCKHOLDER PURSUANT TO, ANY NOTE, BOND, MORTGAGE,
INDENTURE, CONTRACT, AGREEMENT, LEASE, LICENSE, PERMIT, FRANCHISE OR OTHER
INSTRUMENT OR OBLIGATION TO WHICH THE STOCKHOLDER IS A PARTY OR BY WHICH THE
STOCKHOLDER OR THE COMMON STOCK OR OTHER SECURITIES OWNED BY THE STOCKHOLDER ARE
BOUND.


 


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE STOCKHOLDER
DOES NOT, AND THE PERFORMANCE OF THIS AGREEMENT BY THE STOCKHOLDER SHALL NOT,
REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING WITH OR
NOTIFICATION TO, ANY GOVERNMENTAL ENTITY BY THE STOCKHOLDER.


 


SECTION 2.03.      TITLE TO THE STOCK. AS OF THE DATE HEREOF, THE STOCKHOLDER IS
THE OWNER OF THE NUMBER OF SHARES OF COMMON STOCK SET FORTH OPPOSITE ITS NAME ON
APPENDIX A ATTACHED HERETO, ENTITLED TO VOTE, WITHOUT RESTRICTION, ON ALL
MATTERS BROUGHT BEFORE HOLDERS OF CAPITAL STOCK OF THE COMPANY, WHICH COMMON
STOCK REPRESENT ON THE DATE HEREOF THE PERCENTAGE OF THE OUTSTANDING STOCK AND
VOTING POWER OF THE COMPANY SET FORTH ON SUCH APPENDIX. SUCH COMMON STOCK ARE
ALL THE SECURITIES OF THE COMPANY OWNED, EITHER OF RECORD OR BENEFICIALLY, BY


 


2

--------------------------------------------------------------------------------



 


THE STOCKHOLDER. SUCH COMMON STOCK ARE OWNED FREE AND CLEAR OF ALL SECURITY
INTERESTS, LIENS, CLAIMS, PLEDGES, OPTIONS, RIGHTS OF FIRST REFUSAL, AGREEMENTS,
LIMITATIONS ON THE STOCKHOLDER’S VOTING RIGHTS, CHARGES AND OTHER ENCUMBRANCES
OF ANY NATURE WHATSOEVER, EXCEPT FOR TRANSFER RESTRICTION UNDER FEDERAL OR
APPLICABLE STATE SECURITIES OR BLUE SKY LAW AND THAT CERTAIN LOCK-UP LETTER
AGREEMENT (“LOCK-UP AGREEMENT”) WITH THE COMPANY DATED MARCH 7, 2008. NO
STOCKHOLDER HAS APPOINTED OR GRANTED ANY PROXY, WHICH APPOINTMENT OR GRANT IS
STILL EFFECTIVE, WITH RESPECT TO THE COMMON STOCK OR OTHER SECURITIES OWNED BY
THE STOCKHOLDER.


 


ARTICLE III


 


COVENANTS


 


SECTION 3.01.      NO DISPOSITION OR ENCUMBRANCE OF STOCK. THE STOCKHOLDER
HEREBY COVENANTS AND AGREES THAT HE WILL COMPLY WITH THE TERMS AND CONDITIONS OF
HIS LOCK-UP AGREEMENT.


 


SECTION 3.02.      COMPANY COOPERATION. THE COMPANY AGREES THAT AT ANY TIME IN
WHICH ANY STOCKHOLDER APPROVAL IS REQUIRED PURSUANT TO SECTION 4 OF THE CONSENT
AND AGREEMENT, IT WILL USE ITS REASONABLE BEST EFFORTS TO CAUSE HOLDERS OF
COMMON STOCK OR OTHER SECURITIES REPRESENTING THE PERCENTAGE OF OUTSTANDING
CAPITAL STOCK REQUIRED TO VOTE IN FAVOR OF THE TRANSACTIONS CONTEMPLATED BY THE
SECURITIES PURCHASE AGREEMENT IN ORDER FOR THE COMPANY TO COMPLY WITH ITS
OBLIGATIONS UNDER SECTION 4 OF THE CONSENT AND AGREEMENT TO SO VOTE IN FAVOR OF
SUCH TRANSACTIONS.


 


ARTICLE IV


 


MISCELLANEOUS


 


SECTION 4.01.      FURTHER ASSURANCES. EACH STOCKHOLDER WILL EXECUTE AND DELIVER
SUCH FURTHER DOCUMENTS AND INSTRUMENTS AND TAKE ALL FURTHER ACTION AS MAY BE
REASONABLY NECESSARY IN ORDER TO GIVE EFFECT TO THE VOTING AGREEMENT AND OTHER
COVENANTS OF THE STOCKHOLDER CONTEMPLATED HEREBY.


 


SECTION 4.02.      SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT ANY PROVISION OF THIS AGREEMENT WAS
NOT PERFORMED IN ACCORDANCE WITH THE TERMS HEREOF AND THAT ANY INVESTOR (WITHOUT
BEING JOINED BY ANY OTHER INVESTOR) SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF
THE TERMS HEREOF, IN ADDITION TO ANY OTHER REMEDY AT LAW OR IN EQUITY. ANY
INVESTOR SHALL BE ENTITLED TO ITS REASONABLE ATTORNEYS’ FEES IN ANY ACTION
BROUGHT TO ENFORCE THIS AGREEMENT IN WHICH IT IS THE PREVAILING PARTY.


 


SECTION 4.03.      ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AMONG THE COMPANY AND THE STOCKHOLDER (OTHER THAN THE SECURITIES
PURCHASE AGREEMENT, THE CONSENT AND AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS) WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG THE COMPANY AND THE
STOCKHOLDER WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


3

--------------------------------------------------------------------------------



 


SECTION 4.04.      AMENDMENT. THE PROVISIONS OF THIS AGREEMENT MAY NOT BE
AMENDED OR WAIVED, NOR MAY THIS AGREEMENT BE TERMINATED BY THE COMPANY OTHER
THAN PURSUANT TO THE PROVISIONS OF SECTION 4.07.


 


SECTION 4.05.      SEVERABILITY. IF ANY TERM OR OTHER PROVISION OF THIS
AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW,
OR PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL
NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL
SUBSTANCE OF THIS AGREEMENT IS NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO
ANY PARTY. UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID,
ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN
GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE
PARTIES AS CLOSELY AS POSSIBLE IN A MUTUALLY ACCEPTABLE MANNER IN ORDER THAT THE
TERMS OF THIS AGREEMENT REMAIN AS ORIGINALLY CONTEMPLATED TO THE FULLEST EXTENT
POSSIBLE.


 


SECTION 4.06.      GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE
OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR
ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTIONS OTHER THAN THE STATE OF NEW YORK. THE PARTIES HEREBY AGREE THAT
ALL ACTIONS OR PROCEEDINGS ARISING DIRECTLY OR INDIRECTLY FROM OR IN CONNECTION
WITH THIS AGREEMENT SHALL BE LITIGATED ONLY IN THE SUPREME COURT OF THE STATE OF
NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK LOCATED IN NEW YORK COUNTY, NEW YORK. THE PARTIES CONSENT TO THE
JURISDICTION AND VENUE OF THE FOREGOING COURTS AND CONSENT THAT ANY PROCESS OR
NOTICE OF MOTION OR OTHER APPLICATION TO ANY OF SAID COURTS OR A JUDGE THEREOF
MAY BE SERVED INSIDE OR OUTSIDE THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT
OF NEW YORK BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE PARTY
BEING SERVED AT ITS ADDRESS SET FORTH ON THE SIGNATURE AGES TO THIS AGREEMENT
(AND SERVICE SO MADE SHALL BE DEEMED COMPLETE THREE (3) DAYS AFTER THE SAME HAS
BEEN POSTED AS AFORESAID) OR BY PERSONAL SERVICE OR IN SUCH OTHER MANNER AS MAY
BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. EACH OF THE COMPANY AND EACH
STOCKHOLDER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH SUIT, ACTION, OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


 


SECTION 4.07.      TERMINATION. THIS AGREEMENT SHALL TERMINATE IMMEDIATELY
FOLLOWING THE OCCURRENCE OF THE STOCKHOLDER APPROVAL.


 


[SIGNATURE PAGE FOLLOWS]


 


4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Stockholder and the Company has duly executed this
Agreement.

 

 

THE COMPANY:

 

 

 

AMERICAN DEFENSE SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Dated: May       , 2008

 

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDER:

 

 

 

 

 

 

 

 

Dated: May       , 2008

 

 

Address:

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Stockholder

 

Common Stock
Owned

 

Percentage of Common
Stock Outstanding

 

Voting Percentage

of Common Stock

Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------